Citation Nr: 1307577	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  09-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 30, 2003, for the grant of service connection for kidney stones.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to service connection for a musculoskeletal finger disorder, claimed as muscular damage and locking.

4.  Entitlement to service connection for a neurological disorder of the hands and feet, claimed as cold feelings.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for a fingernail disorder.

7.  Entitlement to service connection for a toenail disorder.

8.  Entitlement to service connection for sclerosis.

9.  Entitlement to service connection for DNA damage, manifested by kidney stones and fibroid tumors in the Veteran's daughter.

10.  Entitlement to service connection for a circulatory disorder.

11.  Entitlement to service connection for loss of sense of smell.

12.  Entitlement to service connection for a left knee disorder.

13.  Entitlement to service connection for a left arm disorder.

14.  Entitlement to service connection for Parkinson's disease.

15.  Entitlement to service connection for a gastroesophageal or gastrointestinal disorder.

16.  Entitlement to service connection for chronic tooth discoloration.

17.  Entitlement to service connection for a crawling sensation and itchiness in the ears.

18.  Entitlement to service connection for a left foot disorder, claimed as arthritis of the foot and toes.

19.  Entitlement to service connection for a right foot disorder, claimed as arthritis of the foot and toes.

20.  Entitlement to service connection for a right arm disorder.

21.  Entitlement to service connection for a headache disorder.

22.  Entitlement to service connection for hypertension.

23.  Entitlement to service connection for erectile dysfunction, claimed as loss of libido.

24.  Entitlement to service connection for a colon or rectal disorder, claimed as colon polyps and hemorrhoids.

25.  Entitlement to service connection for a sinus disorder, claimed as rhinorrhea and sinus drainage.

26.  Entitlement to service connection for a psychiatric disorder, claimed as depression and neurological damage.

27.  Entitlement to service connection for a prostate disorder.

28.  Entitlement to service connection for a liver disorder, claimed as hepatic cyst and liver damage.

29.  Entitlement to service connection for a gallstone.

30.  Entitlement to service connection for a bilateral eye disorder.

31.  Entitlement to service connection for bilateral hearing loss.

32.  Entitlement to service connection for acne.

33.  Entitlement to service connection for a skin disorder, claimed as rashes, epidermal damage, pruritis, and granulomas.

34.  Entitlement to service connection for a skin disorder of the armpits.

35.  Entitlement to service connection for hair loss, claimed as loss of hair on the feet, knuckles, and ankles.

36.  Entitlement to service connection for a right lung disorder, claimed as pleurisy.

37.  Entitlement to service connection for a left lung disorder, claimed as a broncho cyst.

38.  Entitlement to service connection for a cervical spine disorder, claimed as arthritis.

39.  Entitlement to service connection for a thoracolumbar spine disorder, claimed as degenerative changes and compressed lower vertebrae.

40.  Entitlement to service connection for kidney cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The Board notes that additional evidence has been received after the April 2009 Supplemental Statement of the Case which last addressed the claims for an entitlement to an earlier effective date for kidney stones and additional argument was submitted after the June 2011 SSOC that addressed the remaining 30 issues.  Here, although no waiver was received and no SSOC addressing the evidence was provided, the Board notes that the additional evidence is not relevant to the appeal concerning an earlier effective date and the additional argument is duplicative of evidence that was previously discussed in the June 2011 SSOC.  38 C.F.R. § 19.37, 20.800, 20.1304.  As such, the Board may proceed with a decision without prejudice to the Veteran.  Id.  

A review of the Veteran's April 2011 Substantive Appeal, VA Form 9, reflects that he checked box 9A indicating he wanted to appeal all issues listed on the statement of the case, but also indicated that he "reluctantly withdrawn" the issues of sense of smell and yellow teeth.  The June 2011 SSOC continued to list both issues.  Given the ambiguity created by the Veteran's checking box 9A and the fact that the RO continued to consider the issues on appeal, the Board finds that the claims for sense of smell and yellow teeth have not been withdrawn and will be considered on appeal.  See Evans v. Shinseki, 25 Vet. App. 7 (August 4, 2011) (noting that generally limiting testimony at a hearing does not, by itself, constitute a withdrawal of other issues and indicating that VA has a duty to clarify ambiguous statements which may limit the claim and provide notice to an appellant that he or she was abandoning the right to appeal certain issues); Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

The issues of entitlement to service connection for dental condition, acne, a skin disorder, a skin disorder of the armpits, hair loss, a left lung disorder, a right lung disorder, a cervical spine disorder, a thoracolumbar spine disorder, and kidney cysts are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran ever filed a formal or informal claim for service connection for a kidney disorder prior to May 30, 2003.

2.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a musculoskeletal finger disorder which is related to active service.

3.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a neurological disorder of the hands and feet which is related to active service.

4.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of vertigo which is related to active service.

5.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a fingernail disorder which is related to active service.

6.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a toenail disorder which is related to active service.

7.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of sclerosis which is related to active service.

8.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of DNA damage which is related to active service, nor is there any evidence that the Veteran's daughter has a diagnosis of a disability which is related to the Veteran's service.

9.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a circulatory disorder which is related to active service.

10.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of loss of sense of smell which is related to active service.

11.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a left knee disorder which is related to active service.

12.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a left arm disorder which is related to active service.

13.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of Parkinson's disease which is related to active service.

14.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of chronic tooth discoloration which is related to active service.

15.  The preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a crawling sensation and itchiness in the ears which is related to active service.

16.  There is no competent evidence of record which relates any currently diagnosed left foot disorder to active service

17.  There is no competent evidence of record which relates any currently diagnosed right foot disorder to active service

18.  There is no competent evidence of record which relates any currently diagnosed right arm disorder to active service.

19.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed hypertension is not related to active service.

20.  There is no competent evidence of record which relates any currently diagnosed erectile dysfunction to active service.

21.  There is no competent evidence of record which relates any currently diagnosed colon or rectal disorder to active service.

22.  There is no competent evidence of record which relates any currently diagnosed sinus disorder to active service.

23.  There is no competent evidence of record which relates any currently diagnosed psychiatric disorder to active service.  

24.  There is no competent evidence of record which relates any currently diagnosed prostate disorder to active service.

25.  There is no competent evidence of record which relates any currently diagnosed liver disorder to active service.

26.  There is no competent evidence of record which relates any currently diagnosed gallbladder disorder to active service.  

27.  The evidence of record demonstrates that hearing loss likely manifested during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 30, 2003, for the grant of service connection for kidney stones, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2012).

2.  A musculoskeletal finger disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  A neurological disorder of the hands and feet was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  Vertigo was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

5.  A fingernail disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

6.  A toenail disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

7.  Sclerosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2012).

8.  DNA damage, to include kidney stones and fibroid tumors in the Veteran's daughter, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1805(a), 1812, 1815, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.814(a), 3.815 (2012).

9.  A circulatory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

10.  Loss of sense of smell was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

11.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

12.  A left arm disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

13.  Parkinson's disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2012).

14.  Chronic tooth discoloration was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

15.  A crawling sensation and itchiness in the ears was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

16.  A left foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

17.  A right foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

18.  A right arm disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

19.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

20.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

21.  A colon or rectal disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

22.  A sinus disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

23.  A psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

24.  A prostate disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

25.  A liver disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

26.  A gallstone was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

27.  Service connection is warranted for hearing loss. 38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran letters dated in June 2003, October 2003, April 2009, June 2009, and April 2010 fully addressed all notice elements.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to some of the claims decided herein, though not all of them.  However, additional VA examinations are not required for any of the service-connection claims decided herein which have not already been the subject of a VA examination, as the evidence of record does not show that the Veteran has had a diagnosis of any of these disabilities at any point from the date of the claim to the present.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  After review of the VA examinations that were obtained, the Board finds these examinations were adequate as the examinations were thorough, the findings reported were detailed, and the opinions offered were responsive to the questions posed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board notes that the Veteran's claims file contains copies of various internet articles regarding Project 112-Shipboard Hazard and Defense (SHAD) and medical studies which discuss the impact of various substances, including cadmium, on humans.  As those articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case, they do not provide competent evidence that any currently diagnosed disorder is related to his exposure.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  The Board also carefully considered whether these articles provided an indication of a nexus to satisfy McLendon.  However, as will be described in detail below, the Veteran has not provided evidence of persistent or recurrent symptoms for many of his claims and as such a VA examination is not warranted.  In addition, while the articles could provide support for a claim under certain circumstances, to do so they must be combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314 (1998).  In this case, some of those articles have been commented on in medical evidence.  Specifically, some medical articles were specifically referenced in an April 2004 letter from a private physician.  However, this letter cited these documents exclusively in conjunction with commentary on the etiology of the Veteran's kidney stone disorder.  Service connection for kidney stones has already been granted and the letter did not make any comments relevant to any of the claims currently on appeal.  Accordingly, there is no medical evidence of record which cites any of the articles associated with the claims file in any manner that is relevant to any claim on appeal.  As such, the medical articles do not provide competent evidence relating any currently diagnosed disorder on appeal to service

Earlier Effective Date for Kidney Stones

The Veteran claims entitlement to an effective date earlier than May 30, 2003, for a grant of service connection for kidney stones.  Under 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2012), the effective date of an award of direct service connection shall be the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the effective date of an award of direct service connection shall be either the date of receipt of the claim, or date entitlement arose, whichever is later.  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2012). 

The medical evidence of record shows that renal colic was first diagnosed on June 13, 1975.  Subsequent private medical reports dated in June 1976 gave the first documented diagnosis of kidney stones.  As such, providing the Veteran with the benefit of the doubt, June 13, 1975, is the date entitlement to service connection for kidney stones arose for the purposes of determining an effective date. 

On May 30, 2003, VA received a letter from the Veteran's representative which stated that it was an informal claim for unspecified compensation.  Subsequently, on June 9, 2003, VA received a formal claim for benefits for kidney stones.  The Veteran's claims file does not include any other letters or documents dated prior May 30, 2003 which mention a kidney disorder in any manner, let alone with language that indicates an intent to apply for service connection for kidney stones.  Accordingly, there is no indication in the record that the Veteran intended to file a claim for service connection for kidney stones prior to May 30, 2003.  Again, the general rule regarding effective dates of awards of service connection, pursuant to 38 U.S.C.A. § 5110(a)  and 38 C.F.R. § 3.400(b) (2), is that the effective date of the award of service connection shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  In this case, the later date is May 30, 2003, the date the Veteran's informal claim for benefits was received.

The Veteran claims that the proper effective date for service connection for kidney stones should be February 25, 1965, the date of an incident in service which the Veteran claims resulted in his kidney stone disorder.  However, there are multiple problems with his argument.  Most significantly, the Veteran was still in active service in February 1965.  By law, the earliest effective date possible for service connection for a disability is the day following separation from active service.  38 C.F.R. § 3.400(b)(2)(i) (2012).  In this case, the Veteran was separated from active service on February 17, 1966.  Accordingly, it is legally impossible for the Veteran to receive service connection prior to February 18, 1966.  In addition, in order for entitlement to service connection to be warranted from the day after his separation, the Veteran's claim must have been received by VA by February 16, 1967.  Id.  As the Veteran's first claim for benefits was not received until over 36 years after this deadline, the 1 year retroactive period does not apply.  Finally, the evidence of record shows that the Veteran's kidney stone disorder was not even diagnosed until June 1976, over 10 years after separation from active service.  As such, even if the Veteran had filed a claim for benefits within one year of his separation from service, an effective date of February 18, 1966 would not have been warranted as there is no evidence that the disability even existed until 10 years later.

The Veteran has emphasized that service department evidence documenting the in-service incident which led to the grant of service connection for kidney stones was classified until approximately 2002.  The Veteran claims that the classified nature of these documents warrants the earlier effective date.  The evidence of record corroborates the Veteran's claim in this regard; evidence of his exposure to various substance as part of Project 112-SHAD was originally classified, and the declassification of the records was made public in approximately May 2002.  The declassification of previously classified records is a specific circumstance which can warrant reconsideration of a previously denied claim.  38 C.F.R. § 3.156(c)(1)(iii) (2012).  However, reconsideration of a claim only occurs after VA issues an initial decision on the claim.  38 C.F.R. § 3.156(c) (2012).  In this case, the Veteran never filed a claim for service connection for a kidney disorder until after the records were declassified.  As such, no initial decision was issued which could be made subject to a reconsideration based on the declassified documents.  Therefore, the fact that the documents remained classified until approximately May 2002 has no impact on the Veteran's effective date claim.  As such, there is no basis on which an effective date earlier than May 30, 2003, can be assigned for service connection for kidney stones.  See also 38 C.F.R. § 3.400(b)(2) (2012).

In reaching this decision, the Board finds that the preponderance of the evidence is against the claim.  The evidence of record does not show that the Veteran ever filed a formal or informal claim for service connection for a kidney disorder prior to May 30, 2003.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Claims

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999).

Several alternative paths to service connection exists for certain chronic diseases identified in 38 C.F.R. §3.309(a).  First, under 38 C.F.R. §3.307, service connection may be granted for certain chronic diseases when such disease is manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Section 3.303(b), provides two further methods of establishing the second and/or third Shedden elements for a chronic disease.  See Walker v. Shinseki, ---F.3d ---, No. 2011-7184, 2013 WL 628429, *6 (C.A. Fed. Feb. 21, 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If a chronic disease entity is established and the diagnosis is not subject to legitimate question during service, then 38 C.F.R. §3.303(b) eliminates the nexus requirement and all subsequent manifestations of the same chronic disease at any later date will be service connected unless they are clearly attributable to intercurrent causes.  38 C.F.R. §§ 3.303(b); Walker, 2013 WL 628429, at * 5.  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis may be quested, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b); Walker, 2013 WL 628429, at * 4.  Calculi of the kidney, calculi of the gallbladder, hypertension, cirrhosis of the liver, organic diseases of the nervous system, and amyotrophic lateral sclerosis, are all listed in 3.309.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Veteran seeks service connection for 39 separate disabilities, many of which he claims were caused by his participation in Project SHAD.  Project SHAD was part of a larger effort called Project 112 which was a comprehensive program initiated in 1962 by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  Project 112 tests involved tests conducted on land rather than aboard ships.  Project SHAD involved service members from the Navy and Army and may have involved a small number of personnel from the Marine Corps and Air Force.  Service members were not test subjects, but rather were involved in conducting the tests.  Animals were used in some, but not most, tests.  DoD continues to release declassified reports about sea-and land-based tests of chemical and biological materials known collectively as "Project 112."  

There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  The Veterans Health Care, Capital Asset, and Business Improvement Act of 2003, Public Law 108-170, provides participating Veterans with a thorough clinical evaluation and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  Veterans Health Administration (VHA) Directive 2004-016 (April 15, 2004) states that DoD has provided VA with declassified information concerning the test name, date, location, ship involved, names and service numbers of participating Veterans, and identification of the exposure types.  The Veterans' Mental Health and Other Care Improvements Act of 2008, Public Law 110-387, Section 803, permanently provides for Veterans, who participated in Project 112, to be enrolled in Priority Enrollment Category 6, and as such, are eligible for VA health care at no cost for any illness related to their participation in that project.  VHA Directive 2004-016 subsequently expired and was replaced by VHA Directive 2009-047 (September 30, 2009).  Information concerning the ships involved is published at http://www.publichealth.va.gov/exposures/shad/.  

The Veteran has been contacted by VBA multiple times with respect to Project 112 exposure.  Specifically, VBA has concluded that, during the Veteran's service onboard USS POWER (DD-839), his ship was involved in Project 112-SHAD test "Copper Head" (Test 65-1).  This test involved aircraft spraying of bacillus globigii and zinc cadmium sulfide, as well as interior decontamination with betapropiolactone.  Accordingly, the Board finds that the evidence of record shows that the Veteran was exposed to bacillus globigii, zinc cadmium sulfide, and betapropiolactone during active service.

The Veteran has also repeatedly stated that he was exposed to radiation as part of his participation in Project SHAD.  With respect to the theory of in-service radiation exposure, the Board must focus, as an initial matter, on whether the evidence suggests that the Veteran had actual in-service exposure to ionizing radiation.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. §§ 3.309(d), 3.311(b) (2012); Ramey v. Brown, 9 Vet. App. 40 (1996).  

The Board finds that none of the VA regulations governing ionizing radiation exposure are applicable in this case.  38 C.F.R. §§ 3.309(d), 3.311(b) (2012).  The evidence of record regarding Project SHAD does not demonstrate that the Veteran was exposed to radiation of any kind during that testing.  The Veteran's service and post-service medical records are negative for complaints or clinical findings of ionizing radiation exposure, nor do those records contain any evidence of diseases presumptively linked to ionizing radiation exposure.  38 C.F.R. § 3.309(d) (2012).  Moreover, the Veteran does not allege that he participated in any radiation-risk activities, as set forth in VA's governing regulatory provisions.  38 C.F.R. § 3.309(d)(3)(iv) (2012).  Furthermore, there is no evidence that he had onsite participation in any testing involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain sites specified by regulation.  38 C.F.R. § 3.309(d)(3) (2012).

Additionally, the Board considers it significant that the Veteran has neither alleged nor been shown to have contracted one of the legally classified radiogenic diseases within five years or more of his active service.  38 C.F.R. § 3.311(b)(2) (2012).  While there is evidence of record that the Veteran has cataracts, the cataracts were reported to be nuclear sclerosis cataracts, not posterior subcapsular cataracts.  38 C.F.R. § 3.311(b)(2) (2012).  He also has neither cited nor submitted competent evidence that supports an alternate finding of a radiogenic disease attributable to ionizing radiation exposure.  38 C.F.R. § 3.311(b)(4) (2012).  Therefore, the Board finds that he does not qualify as an ionizing radiation-exposed Veteran under VA's regulatory provisions.  It follows that the Board need not further consider the specific guidelines governing ionizing radiation claims, which require VA to obtain a dose estimate from the Defense Threat Reduction Agency and to refer the Veteran's case to the Under Secretary for Benefits for an opinion as to whether his claimed disease resulted from in-service ionizing radiation exposure.  38 C.F.R. § 3.311 (2012).  Rather, as it appears that the Veteran's service connection claims are predicated on his alleged non-ionizing radiation exposure, the Board's inquiry with respect to such exposure is limited to a theory of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Musculoskeletal Finger Disorder, Neurological Disorder of the Hands and Feet, Sclerosis, Circulatory Disorder, Left Knee Disorder, Left Arm Disorder, Parkinson's Disease

After separation from service, there is no medical evidence of record during the pendency of the appeal which reflects a diagnosis of a musculoskeletal finger disorder, a neurological disorder of the hands and feet, sclerosis, a left knee disorder, a left arm disorder, or Parkinson's disease.

In fact, various VA medical examinations conducted in January 2010 specifically stated that, on examination of the Veteran, he did not have Parkinson's disease, a hand disorder, or a neurological foot disorder.  The January 2010 VA examination of the hand, thumb and fingers noted that the hands appeared normal and the joints were normal.  The January 2010 VA examination of the spine reported there were no postural abnormalities.  The January 2010 VA examination for peripheral nerves noted the Veteran's complaint of cold feet; however, after examination of the Veteran concluded it was a normal foot examination and there was no evidence of any neurological disturbance or vascular disturbance that can be diagnosed  and there was no diagnosis as to why the Veteran's feet were cold.  

With respect to the Veteran's neurological disorder of the feet claim, a September 1998 private medical report gave diagnoses of inflamed bursa calcaneus, right; plantar fasciitis, right; and compensational forefoot rearfoot varus, bilateral.  However, none of these diagnoses are of a neurological disorder, and thus the September 1998 private medical report does not give a diagnosis of a neurological disorder of the feet.  To the extent the Veteran has other diagnoses of the feet, these conditions will be addressed below with the Veteran's claim for arthritis of the bilateral feet and toes.

With respect to the Veteran's circulatory disorder claim, a January 2010 VA neurological disorders examination report gave a diagnosis of pulse transmission to head secondary to probably vascular phenomenon.  However, a 'vascular phenomenon' is not recognized as a disability for VA benefits purposes.  A phenomenon is defined as an observable occurrence or fact, and is related to signs and symptoms.  Dorland's Medical Illustrated Dictionary, 1449 (31st ed. 2007).  Observations, signs, and symptoms themselves are not disabilities in and of themselves, but rather findings.  Findings and symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  Therefore, the Board finds that the January 2010 VA neurological disorders examination report did not give a diagnosis of a circulatory disability within the meaning of the law granting compensation benefits.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In addition, the Board notes that the Veteran has a current diagnosis of hypertension.  However, the Veteran has filed a separate claim for service connection for hypertension.  As such, the Veteran's currently diagnosed hypertension is not for consideration as part of his circulatory disorder claim and will be discussed below as a separate matter.

In summary, with respect to the Veteran's claims of entitlement to service connection for a musculoskeletal finger disorder, a neurological disorder of the hands and feet, sclerosis, a circulatory disorder, a left knee disorder, a left arm disorder, Parkinson's disease, the preponderance of the evidence of record shows that the Veteran does not have a diagnosis of any of these disorders for VA purposes.  In the absence of any medical diagnosis of an underlying disability, the Board finds that the evidence of record demonstrates that the Veteran does not have disabilities which correspond to these claims for VA purposes.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim). 

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a musculoskeletal finger disorder, a neurological disorder of the hands and feet, sclerosis, a circulatory disorder, a left knee disorder, a left arm disorder, Parkinson's disease, which are related to active service.  Therefore, the Board finds that service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Loss of Sense of Smell, Chronic Tooth Discoloration, Crawling Sensation and Itchiness in the Ears, Fingernail Disorder, Toenail Disorder and Vertigo

With respect to the Veteran's claims for loss of sense of smell, chronic tooth discoloration, crawling sensation and itchiness in the ears, a fingernail disorder and a toenail disorder, the Veteran's statements are competent to demonstrate that he experiences these symptoms.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

However, the Veteran is not competent to state that these symptoms are disabilities in and of themselves, or that they are related to an underlying disability, as such findings do not rely on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran is not competent to report that any of these symptoms are related to any underlying disability.  There is no medical evidence of record that relates any of these symptoms to a currently diagnosed disorder.  In fact, a January 2010 VA examination for ear diseases concluded that no peripheral vestibular disorder was found as a cause for the Veteran's occasional vertigo or dizziness.  Concerning the fingernail and toenail disorder, the Veteran indicated in his claim that the problem involved the skin adhering to the nail where the nail formed; however, VA examinations of the hand, thumb, and fingers, peripheral nerves, and skin, which examined the hands and feet, did not reflect any abnormalities of the fingernails or the toenails.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute disabilities for which service connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).

The Board also considered whether any of these conditions could be granted based upon a theory of continuity of symptomatology.  The Federal Circuit in Walker made it clear that service connection based upon a theory of continuity of symptomatolgoy is only available for a finite set of chronic diseases identified in §3.309(a).  Loss of sense of smell, chronic tooth discoloration, a crawling sensation and itchiness in the ears, fingernail disorder, and toenail disorder are not listed as chronic diseases in §3.309(a), the provisions of §3.303 (b) are inapplicable to this case.  Walker, 2013 WL 628429, at * 5.  

In summary, with respect to the Veteran's claims of entitlement to service connection for vertigo, a fingernail disorder, a toenail disorder, loss of sense of smell, chronic tooth discoloration, and a crawling sensation and itchiness in the ears, the preponderance of the evidence of record shows that the Veteran does not have a diagnosis of any of these disorders for VA purposes.  In the absence of any medical diagnosis of an underlying disability, the Board finds that the evidence of record demonstrates that the Veteran does not have disabilities which correspond to these claims for VA purposes.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  As noted above, a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992). Accordingly, service connection for alopecia is not established in the absence of competent medical evidence of a current disorder and competent medical evidence demonstrating a relationship between a current disorder and service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DNA Damage

With respect to the Veteran's DNA damage claim, the Board notes that the Veteran is essentially claiming entitlement to service connection for disorders present in his daughter.  In this regard, there are specific regulations regarding service connection for disabilities inherited from a parent.  VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam Veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the Veteran's exposure to toxic herbicides.  38 U.S.C.A. §§ 1805(a), 1812, 1815 (West 2002); 38 C.F.R. § 3.814(a), 3.815 (2012).

Significantly, though, spina bifida is the only birth defect warranting an award of monetary benefits based on the herbicide exposure of a Vietnam Veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show the Vietnam Veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815 (West 2002); 38 C.F.R. § 3.815 (2012).

Ignoring whether the Veteran even qualifies as a Vietnam Veteran for the purposes of these regulations, the Veteran is claiming service connection as the father of a child with various disorders.  Since the Veteran is a father, not a mother, VA compensation is only payable if the Veteran's daughter was found to have certain forms of spina bifida.  38 U.S.C.A. §§ 1802, 1805, 1815 (West 2002); 38 C.F.R. §§ 3.814, 3.815 (2012).  Although the Veteran claimed spina bifida in July 2009 and April 2011 statements, he never provided any evidence indicating his daughter was diagnosed with spina bifida.  In July 2009, the Veteran indicated he would forward the medical evidence when he received it from the doctors.  As such, the Board considered whether a remand was necessary to obtain further medical evidence; however, the Veteran never provided information from which VA could identify or locate the records, such as the person, company, agency or custodian, and time frame of treatment, nor has he provided an authorization for the release of any records.  38 C.F.R. § 3.159.  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role. Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Olsen v. Principi, 3 Vet. App. 480 (1992).  Accordingly, at the present time there is no evidence that the Veteran's daughter has spina bifida and the claim must be denied.

To the extent the Veteran is claiming entitlement to VA compensation involve disabilities other than spina bifida - which, significantly, are not covered by 38 U.S.C.A. § 1805(a) and 38 C.F.R. § 3.815(a) for a child whose mother did not have Vietnam service.  Accordingly, the regulations pertaining to service connection for disabilities inherited from a parent are not applicable to the Veteran's DNA damage claim.

The Board finds that the preponderance of the evidence of record is against the claim for DNA damage, and therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Feet

The Veteran's service medical records are negative for any complaints or diagnosis of a bilateral foot disorder.

After separation from service, a September 1998 private medical report gave diagnoses of inflamed bursa calcaneus, right; plantar fasciitis, right; and compensational forefoot rearfoot varus, bilateral.

In a February 1999 private medical report, the Veteran complained of plantar fasciitis symptoms.  On physical examination, no foot abnormalities were noted and no foot diagnosis was given.

A January 2010 VA peripheral nerves examination report stated that, on examination, the Veteran's feet were normal.  The diagnosis was normal foot examination.

There is no competent evidence of record which relates any currently diagnosed left or right foot disorder to active service.  The Veteran's service medical records are negative for any complaints or diagnosis of a foot disorder.  While various foot disorders were diagnosed after separation from service, there is no medical evidence of record that any foot disorder was diagnosed prior to September 1998, over 32 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991); Walker, 2013 WL 628429, at * 5 (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  In addition, there is no competent evidence of record which relates any diagnosed foot disorder to service.  The only medical evidence of record which even provides a diagnosis of a foot disorder made no comment whatsoever on the etiology of those disorders.  When the Veteran was subsequently provided with a VA medical examination which included an examination of his feet, no foot abnormalities were found.  Accordingly, there is no medical evidence of record which relates any diagnosed foot disorder to service.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he experienced foot symptoms, but he is not competent to state that those symptoms are related to a specific diagnosis, or to state that such a diagnosis is related to in-service exposure to various agents in Project SHAD.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, there is no competent evidence of record which relates any currently diagnosed foot disorder to active service.  As such, service connection for a left or right foot disorder is not warranted.  The Board finds that the preponderance of the evidence of record does not show that the Veteran has a current diagnosis of a left or right foot disorder which is related to active service.  Therefore, the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Arm

The Veteran's service medical records are negative for any complaints or diagnosis of a right arm disorder.

After separation from service, in a September 1997 private medical report, the Veteran complained of intermittent aching in the right shoulder where he fell on it three to four years before.  After physical examination, the assessment was degenerative joint disease, particularly right shoulder.

There is no competent evidence of record which relates any currently diagnosed right arm disorder to active service.  The Veteran's service medical records are negative for any complaints or diagnosis of a right arm disorder.  The only medical evidence of record which even provides a diagnosis of a right arm disorder provided no medical opinion whatsoever on the etiology of that disorder.  Accordingly, there is no medical evidence of record which relates any diagnosed right arm disorder to service.

As the Veteran has a diagnosis of degenerative joint disease, the Board also considered whether service connection could be granted based upon continuity of symptomatology.  38 C.F.R. § 3.309(a)(including arthritis as a chronic disease); Walker, 2013 WL 628429, at * 4.  As noted above, the Veteran did not have any diagnosis of the right arm or shoulder during service.  While the Veteran has a current diagnosis of a right shoulder disorder, there is no medical evidence of record that any right arm was diagnosed prior to September 1997, over 31 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, the Veteran is competent to report that he experienced right arm symptoms, however, to the extent to which the Veteran now claims he had continuous right arm symptoms since service, the Board finds such statements to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  Specifically, in this case, he reported in September 1997 that his symptoms began three to four years earlier after a fall.  See Caluza, 7 Vet. App. at 510-511 (1995), see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, the Veteran's own statements demonstrate that he has not experienced right arm symptoms continuously since separation from active service.  As such, service connection for a right arm disorder is not warranted.  

Hypertension

The Veteran's service medical records are negative for any complaints or diagnosis of hypertension.

After separation from service, in a June 1995 private medical report the Veteran stated that he had a history of a mild increase in blood pressure, but stated that it went away when he decreased the amount of salt in his diet.  Private medical reports dated in February 1999 and March 2000 stated that the Veteran had a history of borderline hypertension, but did not give a diagnosis of hypertension.  After physical examination, a June 2004 private medical report gave a diagnosis of hypertension.  The medical evidence of record shows that hypertension has been consistently diagnosed since June 2004.

A January 2010 VA hypertension examination report stated that the Veteran was diagnosed with hypertension in 2002 or 2003.  Following physical examination, the diagnosis was hypertension, uncontrolled.  The examiner opined that the Veteran's hypertension was less likely than not due to exposure during Project SHAD.  The rationale was that many, if not most, older adults develop hypertension, and the Veteran did not develop hypertension for many years after separation from service.  

As the Veteran has a diagnosis of hypertension, the Board also considered whether service connection could be granted based upon continuity of symptomatology.  38 C.F.R. § 3.309(a)(including hypertension as a chronic disease); Walker, 2013 WL 628429, at * 4.  As noted above, the Veteran did not have any diagnosis of hypertension during service.  While the Veteran has a current diagnosis of hypertension, there is no medical evidence of record that hypertension was diagnosed prior to 2002, approximately 36 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, the Veteran does not claim to have experienced symptoms of hypertension continuously from service until his initial diagnosis in approximately 2002.  Furthermore, as noted above, in 1995, the Veteran indicated that he previously had a mild increase in blood pressure readings but it went away when he cut out salt.  Caluza v. Brown, 7 Vet. App. 498, 510-511   (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As the Veteran was not found to meet the criteria for a diagnosis of hypertension until 2002 at the earliest, the competent evidence of record demonstrates that the Veteran's hypertension began several decades after separation from service and service connection based upon continuity of symptomatology is not warranted.  

The Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed hypertension is not related to active service.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran's service medical records are negative for any complaints or diagnosis of erectile dysfunction.

After separation from service, in a September 2008 private medical report, the Veteran complained of an inability to obtain an erection for approximately one year.  The examiner stated that the problem was suspected to be on a vascular basis.  After physical and diagnostic examination, the assessment was erectile dysfunction/impotency (organic), probably on a vascular basis.

In a January 2009 private medical report, the Veteran complained of difficulty with erections for approximately one year.  After physical and diagnostic examination, the assessment was erectile dysfunction/impotency (organic), probably on a vascular basis.

There is no competent evidence of record which relates any currently diagnosed erectile dysfunction to active service.  The only medical evidence of record which even comments on the etiology of the Veteran's erectile dysfunction are the September 2008 and January 2009 private medical reports, both of which stated that it was possibly related to a vascular disorder.  Service connection is not currently in effect for any vascular disorder.  Accordingly, there is no medical evidence of record which relates any diagnosed erectile dysfunction to service.

While the Veteran has a current diagnosis of erectile dysfunction, the Board notes that erectile dysfunction is not a chronic disease under 38 C.F.R. § 3.309(a) and furthermore, there is no medical evidence of record that any erectile dysfunction was diagnosed prior to September 2008, over 42 years after separation from service.  See 38 C.F.R. § 3.309(a); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991); Walker, 2013 WL 628429, at * 5.  

In sum, as there is no competent evidence of record which relates any currently diagnosed erectile dysfunction to active service, service connection for erectile dysfunction is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Colon or Rectal Disorder

The Veteran's service medical records are negative for any complaints or diagnosis of a colon or rectal disorder.

After separation from service, in a September 1997 private medical report, the Veteran reported experiencing occasional hemorrhoidal type bleeding which had not been severe.  On rectal examination, no significant hemorrhoids or masses were seen.  Laboratory analysis found the Veteran's stool to be positive for blood.  The assessment was Hem positive stool.  The Veteran was referred to another physician.

In an October 1997 private medical report, the Veteran stated that he had noted occasional bright red blood per rectum, especially with wiping, which he believed was due to hemorrhoids that had been a problem for him for years.  After physical examination, the impression was heme positive stool.  The examiner opined that the result may have been due to hemorrhoids which were suspected to be internal.  The Veteran was recommended for a colonoscopy.

A November 1997 private medical report stated that the Veteran was seen for a full colonoscopy following a hemoccult positive stool.  On colonoscopy examination, the Veteran was found to have colon polyps and small internal hemorrhoids.  The medical evidence of record shows that colon polyps and hemorrhoids have been consistently diagnosed since November 1997.

A January 2008 private computed tomography report gave an impression that included diverticulosis of the sigmoid colon.

A January 2010 VA esophagus and hiatal hernia examination report noted the Veteran's history of colon polyps, hemorrhoids, and diverticulosis coli.  The examiner stated that none of these disorders were associated with, or could be attributed to, exposure to cadmium in 1966.  The diagnoses were colon polyps and hemorrhoids.  The examiner opined that it was impossible to state whether these disorders were related to cadmium exposure because many people developed them in middle and later years.  As a result, the examiner concluded that there was no evidence to suggest that the conditions could be related to cadmium exposure.

Given the above, there is no competent evidence of record which relates any currently diagnosed colon or rectal disorder to active service.  The only medical evidence of record which even comments on the etiology of the Veteran's colon polyps, hemorrhoids, and diverticulosis coli is the January 2010 VA esophagus and hiatal hernia examination report, which concluded that there was no evidence to suggest that the conditions could be related to cadmium exposure.  

While the Veteran has had diagnoses of colon polyps, hemorrhoids, and diverticulosis coli, these are not considered to be chronic diseases under 38 C.F.R. § 3.309(a) and furthermore, there is no medical evidence of record that any of these disorders were diagnosed prior to September 1997, over 31 years after separation from service.  See 38 C.F.R. § 3.309(a); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991); Walker, 2013 WL 628429, at * 5.  

Accordingly, as there is no evidence of record which relates any diagnosed colon or rectal disorder to service, service connection for a colon or rectal disorder is not warranted.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinus Disorder

The Veteran's service medical records are negative for any complaints or diagnosis of a sinus disorder.

After separation from service, in a June 1995 private medical report, the Veteran reported that he had experienced chronic sinus problems for years.  On physical examination, no sinus, nasal, or respiratory abnormalities were noted, and no sinus diagnosis was given.

In a second June 1995 private medical report, the Veteran reported that his sinuses were not bothering him very much, but reported that he had lived with the symptoms for 20 years.  On physical examination, there was mild swelling of the nasal turbinates.  The impression noted chronic sinus problems for the previous 20 years.  The medical evidence of record demonstrates that various sinus disorders have been consistently diagnosed since June 1995, including sinusitis; allergic rhinitis with dry cough; and chronic cough, likely due to allergic disease.

In a July 1995 private medical report, the Veteran reported improvement of his sinus symptoms with medication, but reported that he still occasionally blew large quantities of graphite out of his nares, and reported that he worked around a lot of graphite dust.  After physical examination, the examiner stated that the Veteran's sinus problems were longstanding and were suspected to be secondary to his environment.

In a January 2010 VA nose, sinus, larynx, and pharynx examination, the Veteran complained of experiencing various sinus symptoms for the previous 20 years.  After physical examination, the diagnosis was rhinorrhea with eating.  The examiner opined that the disorder less likely than not had its onset during active service and was less likely than not related to exposure during Project SHAD.  The rationale were that the onset of the Veteran's rhinorrhea began in the early 1990s, too much time had elapsed for it to be related to any event in active service, and no sinus disease was found.

There is no competent evidence of record which relates any currently diagnosed sinus disorder to active service.  The private examiner who initially diagnosed the Veteran's sinus disorder in June 1995 and July 1995 suspected that the Veteran's disorder was related to his environment, and noted the dust levels at his place of employment in multiple medical reports.  The January 2010 VA nose, sinus, larynx, and pharynx examination report opined that the Veteran's rhinorrhea was less likely than not related to service or Project SHAD, in part due to the number of years between his separation from service and the onset of the disorder.  

In this case, the Veteran is competent to report that he experienced sinus symptoms.  However, the Veteran does not claim to have experienced sinus symptoms continuously from service until his initial diagnosis in June 1995.  Furthermore, while the Veteran has had diagnoses of various sinus disorders, such disorders are not considered chronic under 38 C.F.R. § 3.309; Walker, 2013 WL 628429, at * 5.  Additionally, there is no medical evidence of record that any sinus disorder was diagnosed prior to June 1995, over 29 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  As such, service connection for a sinus disorder is not warranted and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

A diagnosis of a mental disorder must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2012).

The Veteran's service medical records are negative for any complaints or diagnosis of a psychiatric disorder.

After separation from service, in a January 2010 VA mental disorders examination report, the Veteran reported feeling depressed or stressed one or two days per month due to current life issues such as financial stress and concerns about the health of his daughter or granddaughter.  After a review of the Veteran's reported history and a mental status examination, the diagnosis was adjustment disorder with depressed mood, mild.  The examiner opined that it was less likely than not that the Veteran's psychiatric disorder was in any way associated with his active service.  The rationale was that there was no evidence that his difficulty with depression was caused by or secondary to any particular in-service experience or chemical exposure.

Here, although the Veteran has a current diagnosis of adjustment disorder, there is no competent evidence of record which relates any currently diagnosed psychiatric disorder to active service.  The only medical evidence of record which even comments on the etiology of the Veteran's psychiatric disorder is the January 2010 VA mental disorders examination report, which concluded that it was less likely than not that the Veteran's psychiatric disorder was in any way associated with his active service.  To the extent to which the Veteran relates the condition to service, he is not competent to provide an opinion as to the cause of a psychiatric disability, which would require training and experience.  

The Board also considered whether service connection could be granted based upon continuity of symptomatology.  However, adjustment disorder is not a chronic disease under 38 C.F.R. § 3.309.  38 C.F.R. § 3.309 (noting psychoses are chronic diseases); 3.385 (defining psychoses as a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder).  While the Veteran has a current diagnosis of a psychiatric disorder there is no medical evidence of record that any psychiatric disorder was diagnosed prior to January 2010, approximately 44 years after separation from service, nor has he claimed to have experienced psychiatric symptoms continuously from service until his initial diagnosis in January 2010.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In light of the above, service connection for a psychiatric disorder is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Disorder

The Veteran's service medical records are negative for any complaints or diagnosis of a prostate disorder.

After separation from service, an April 1992 private medical report stated that the Veteran had complained of lower abdominal pain, right flank pain, and dysuria since January 1992, when he had initially reported a one-day history of hematuria.  After physical and diagnostic examination, the impression included possible chronic prostatitis.  The medical evidence of record shows that a prostate disorder has been consistently diagnosed since April 1992.

In a January 2010 VA genitourinary examination report, the examiner noted that there was no definite statement in the medical record regarding whether or not the Veteran's recurrent prostatitis was related to cadmium exposure in 1966.  Following a physical examination, the relevant diagnosis was chronic prostatitis.  The examiner stated that there was no evidence that the Veteran's cadmium exposure had caused or contributed to his prostatitis, and the examiner opined that there was insufficient evidence to say that cadmium exposure played a role in the Veteran's chronic and recurring acute prostatitis.

There is no competent evidence of record which relates any currently diagnosed prostate disorder to active service.  The only medical evidence of record which even comments on the etiology of the Veteran's prostate disorder is the January 2010 VA genitourinary examination report, which stated there was no evidence that the Veteran's cadmium exposure had caused or contributed to his prostatitis.  

In this case, the Veteran is competent to report that he experienced symptoms related to his prostate.  However, the Veteran does not claim to have experienced sinus symptoms continuously from service until his initial diagnosis in January 1992.  Furthermore, while the Veteran has had diagnoses of prostatitis, this is not considered chronic under 38 C.F.R. § 3.309; Walker, 2013 WL 628429, at * 5.  Furthermore, there is no medical evidence of record that any prostate disorder was diagnosed prior to January 1992, approximately 26 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  As such, service connection for a prostate disorder is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Liver Disorder and Gallstone

The Veteran's service medical records are negative for any complaints or diagnosis of a liver or gallbladder disorder.

After separation from service, a January 2008 private computed tomography examination report gave an impression of moderate to large gallstone.  The report noted that the gallstone had been present on CT scans in 2002, and was basically unchanged since that time.  The medical evidence of record that a gallstone has been consistently diagnosed since January 2008.

A February 2008 private magnetic resonance imaging report stated that, on views of the Veteran's abdomen, there was a cyst in the left lobe of the liver.  The impression included small hepatic cyst.  The medical evidence of record shows that a hepatic cyst has been consistently diagnosed since February 2008.

In a January 2010 VA liver, gallbladder, and pancreas examination report, the Veteran reported that his gallstone was asymptomatic and he had never had a problem with it.  After physical examination, the diagnoses were hepatic cyst and asymptomatic gallstone.  The examiner opined that it was less likely than not that the Veteran's cadmium exposure in 1966 had any bearing on his hepatic cyst or asymptomatic gallstones.  The rationale was that there was no medical evidence available that would indicate that cadmium could have contributed to the development of hepatic cysts or gallstones.

There is no competent evidence of record which relates any currently diagnosed liver or gallbladder disorder to active service.  The Board notes that a January 2006 letter from a private physician discussed a possible relationship between the Veteran's cadmium exposure and his "stone disease."  However, the letter repeatedly makes references to the Veteran's kidney stones and does not mention his gallbladder or gallstone in any way.  Accordingly, the Board finds that the "stone disease" discussed in the January 2006 letter refers to the Veteran's kidney stones, not his gallstone.  The only medical evidence of record which even comments on the etiology of the Veteran's liver and gallbladder disorders is the January 2010 VA liver, gallbladder, and pancreas examination report, which stated that it was less likely than not that the Veteran's cadmium exposure in 1966 had any bearing on his hepatic cyst or asymptomatic gallstones.  

In this case, the Veteran is competent to report that he experienced abdominal symptoms.  However, the Veteran does not claim to have experienced symptoms related to his hepatic cyst and gallstone continuously from service until his initial complaints in January 1992.  Furthermore, while the Veteran has had diagnoses of a hepatic cyst and a gallstone, such disorders are not considered chronic under 38 C.F.R. § 3.309; Walker, 2013 WL 628429, at * 5.  Furthermore, there is no medical evidence of record that any liver or gallbladder disorder was diagnosed prior to 2002, approximately 36 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  

Accordingly, there is no competent evidence of record which relates any currently diagnosed liver or gallbladder disorder to active service.  As such, service connection for a liver disorder and a gallstone is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Veteran's service medical records are negative for any complaints or diagnosis of hearing loss.  On a January 1966 separation report of medical history, the Veteran denied having, or ever having had, ear trouble.  On examination, the Veteran was found to have bilateral hearing at a level of 15 out of 15 on whispered voice testing.

After separation from service, the evidence includes numerous private audiograms.  This evidence includes audiograms dated in September 1980, May 1981 July 1985, June 1990, October 1991, March 1993, April 1995, August 1996, August 1997, August 1998, October 1999, February 2000, October 2000, January 2001, September 2001, October 2001, September 2002, September 2003, October 2005, and October 2006.  These reports demonstrated that the Veteran did not have hearing loss for VA purpose in September 1980, May 1981, July 1985, June 1990, October 1991, March 1993, April 1995, August 1996, August 1997, August 1998, October 1999, February 2000, October 2000, January 2001, September 2001, October 2001, and September 2003.  The Veteran had hearing loss in the right ear only for VA purposes in September 2002.  The Veteran had bilateral hearing loss for VA purposes in October 2005.  The Veteran had hearing loss in the left ear only for VA purposes in October 2006.

A November 2001 private audiological report reviewed 10 separate audiograms dated from April 1995 to October 2001.  On the basis of those results, the examiner found that the Veteran had a possible work-related ear/hearing problem.  However, no rationale was provided.

In an April 2010 VA hearing loss examination report, the Veteran complained of bilateral high frequency hearing loss since active service.  An audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
60
LEFT
15
20
15
25
45

The examiner noted that the Veteran passed a whispered voice/spoken voice test 15/15 at discharge but also noted the external ear infection during service.  The examiner reviewed the opinion of a February 2010 VA record which explained that whispered and spoken voice tests are unreliable.  The examiner indicated there were no other military audiograms provided but indicated a VA examiner in the early 1970s noted hearing loss  in each ear from industrial hearing conservation but did not provide the exact levels of loss.  The examiner noted the Veteran's claimed problems and notes concerning zinc cadmium sulfide exposure during service and explained that heavy metal exposure has been associated with ototoxicity and noise exposure susceptibility.  The examiner indicated the prior VA physician indicated it would be mere conjecture that noise in the military caused the hearing loss and indicated he had the same dilemma.  The examiner explained that the Veteran was around noise in the military but had no audiometric data.  While there was a loss in the 1970s from private sector duty he could not possibly discern whether that loss was due to military noise or industrial noise.  The loss was discovered in the 1970s during the Veteran's first post service job and he was not wearing ear protection in service or in the private sector.  The examiner therefore concluded it would be speculation to say if the hearing loss was due to military noise or industrial post service noise.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to obtain a more definitive opinion with full rationale to reconcile the conflicting medical evidence and provide an opinion as to the relationship between the Veteran's symptoms to the noise exposure during service.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Here, while there are several opinions for and against the claim, none are conclusive.  Some records suggest the hearing loss was caused by private sector noise exposure.  The VA examiner noted that any opinion as to the etiology of the hearing loss would require speculation as the Veteran did not use hearing protection during service or post-service private sector employment and given the lack of inservice audiograms.  The Board finds it significant that the Veteran was noted to have some hearing loss in the 1970s.  Additionally, the April 2010 VA examiner indicated that exposure to zinc cadmium sulfide was associated with ototoxicity and noise exposure susceptibility.  Given the above, the Board finds that this is a situation where the benefit of the doubt rule applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, giving the Veteran the benefit of the doubt, service connection for hearing loss is granted.


ORDER

An effective date prior to May 30, 2003, for the grant of service connection for kidney stones, is denied.

Service connection for a musculoskeletal finger disorder, claimed as muscular damage and locking, is denied.

Service connection for neurological disorder of the hands and feet, claimed as cold feelings, is denied.

Service connection for vertigo is denied.

Service connection for a fingernail disorder is denied.

Service connection for a toenail disorder is denied.

Service connection for sclerosis is denied.

Service connection for DNA damage, manifested by kidney stones and fibroid tumors in the Veteran's daughter, is denied.

Service connection for a circulatory disorder is denied.

Service connection for loss of sense of smell is denied.

Service connection for a left knee disorder is denied.

Service connection for a left arm disorder is denied.

Service connection for Parkinson's disease is denied.

Service connection for chronic tooth discoloration is denied.

Service connection for a crawling sensation and itchiness in the ears is denied.

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a right arm disorder is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Service connection for a colon or rectal disorder is denied.

Service connection for a sinus disorder is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a prostate disorder is denied.

Service connection for a liver disorder is denied.

Service connection for a gallstone is denied.

Service connection for hearing loss is granted.


REMAND

A preliminary review of the record reflects that further development is necessary.  Specifically, several of the VA examinations provided are not adequate.

Dental Condition

Although the Veteran was afforded a VA examination in July 2009, the Board finds an addendum opinion is necessary.  Specifically, the examiner opined that the Veteran's claim of an impacted tooth with jaw disintegration of the lower left jaw was unfounded, as there were no findings of affected dentition anywhere.  However, he noted that "I had no "C" file to review."  Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (noting that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

Additionally, a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302   (1993).  Essentially, the issue of entitlement to service connection for a dental disorder for treatment purposes has not yet been addressed by the RO or any VA dental clinic.  Until that initial adjudication is made, the Veteran does not have an opportunity to perfect an appeal to the Board.  As such, the claim for entitlement to service connection for a dental disorder for treatment purposes must be remanded so that it can be addressed in the first instance by a VA dental clinic.

Gastroesophageal or Gastrointestinal Disorder

Although the Veteran was afforded a VA examination in January 2010, the Board finds this examination is not adequate.  Specifically, the examination concluded that there was no evidence of gastroesophageal reflux disease.  However, a review of the record reflects the Veteran was diagnosed with diverticulitis in January 2008, during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, an opinion as to the etiology of the previously diagnosed diverticulitis is necessary.  

Eye Disorder

For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012); 38 U.S.C.A. § 1110 (West 2002).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.  

On the Veteran's October 1963 service entrance examination, he reported that he had worn glasses for the previous eight years and had myopia.  He stated that he had been rejected from a Navy program due to his defective vision.  On examination, the Veteran was found to have uncorrected visual acuity of 20/70 on the right and 20/200 on the left.  The Veteran's corrected visual acuity was 20/20, bilaterally.  The Veteran's vision was found to be disabling, but a waiver was recommended for his vision and the Veteran was found to be qualified for service.  On the Veteran's January 1966 service separation examination, he reported that he had been treated in 1961 and 1962 for a left eye disorder, stating that he almost went blind.  He also reported that he had been rejected for a submarine service program due to his eyes.  On examination, the Veteran was found to have uncorrected visual acuity of 20/70 on the right and 20/200 on the left.  The Veteran's corrected visual acuity was 20/20, bilaterally, and found to be not disabling.

During the January 2010 VA examination the Veteran reported that the retinal scar of the left eye was acquired prior to military service on a fishing trip.  Clinical examination included a finding of a ptosis of the left upper lid that measured approximately 2 millimeters and the Veteran said was long-standing and acquired prior to military service.  The examiner diagnosed chorioretinal scar, left eye (not service connected), posterior vitreous detachment (not service connected), ptosis, left upper lid (not service connected), myopia, both eyes, presbyopia and concluded the above diagnoses were not caused by or a result of military service (SHAD or Copper Head).  No rationale for the opinions was provided.  

For purposes of entitlement to compensation benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990). 

In sum, evidence suggests there may be a preexisting condition.  In this regard, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111  (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153 ).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b) .

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

As such, without further clarification, the Board is without medical expertise to determine if the eye disorders preexisted service and if so, whether they were caused or aggravated by any of the Veteran's periods of active service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In sum, the Board finds that a VA examination is necessary to elucidate and reconcile the existing medical evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Skin and Hair Loss

With respect to the Veteran's various skin and hair loss claims, the Veteran was provided with a VA skin diseases examination in January 2010 to determine the etiology of any such disorders found.  On examination the Veteran was found to have loss of hair below the ankle and a diagnosis of eczema was given.  The examiner then opined that it was less likely than not that the Veteran's skin disorder was related to his in-service cadmium exposure.  No opinion was given regarding direct service connection.  The Board notes that the Veteran's service medical records include three separate reports of skin problems, all dated in April 1964, including rashes on both arms and hands.  The Veteran has also submitted an employment time card dated in August 1969 which stated that the Veteran took sick leave and was unable to work due a recurrence of a rash.  There are also numerous private medical records dated from September 1981 to the present which document consistent complaints, diagnoses, and treatment of various skin disorders.  Accordingly, there is medical evidence of record that the Veteran experienced a skin disorder in-service, a few years after separation from service, and almost continuously since 1981 to the present.  Not only did the January 2010 VA skin diseases examination report fail to discuss this evidence in any way, it completely omitted any discussion of a direct relationship between the Veteran's currently diagnosed skin disorder and the Veteran's in-service skin symptoms.  Accordingly, the Board finds that the January 2010 VA skin diseases examination is inadequate.

If VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the skin disorder and hair loss claims must be remanded so that the Veteran can be provided with an adequate examination.

Right and Left Lung

With respect to the Veteran's left and right lung disorder claims, the Veteran was provided with a VA respiratory diseases examination in January 2010.  After a review of the Veteran's reported history, the diagnoses were pleurisy in 2000 with no residual and post-removal of benign pulmonary cyst, left lower lobe, in 2007 with no residual.  The examiner opined that neither condition was related to service, in part due to the fact that they were isolated events.  However, a private medical report dated in June 2004 gave a diagnosis of pleurisy, and private medical reports dated in January 2011 show that the Veteran was treated for respiratory symptoms and received diagnoses of pleurisy and pneumonia.  Accordingly, there is medical evidence of record that the Veteran's respiratory disorders, particularly pleurisy, were not isolated events and have recurred, including after the January 2010 VA examination.  As such, and additional VA medical examination is required to address this medical evidence.  38 C.F.R. § 3.159(c)(4) (2012).

Kidney Cysts

With respect to the Veteran's kidney cysts claim, the medical evidence of record shows that cysts were found in both of the Veteran's kidneys in January 2008.  In January 2010, the Veteran was provided with a VA genitourinary examination report.  This report commented on the presence and etiology of the Veteran's bilateral, recurrent kidney stones and chronic prostatitis.  However, the report did not comment on the presence or etiology of the Veteran's diagnosed kidney cysts.  As is demonstrated by the Board's October 2007 grant of service connection for kidney stones, there is evidence of record which indicates that the Veteran's in-service cadmium exposure impacted his kidneys.  However, the existing medical evidence of record only opines on whether this cadmium exposure was related to the Veteran's kidney stones, no such opinions were rendered with respect to his kidney cysts.  As such, the Board finds that a medical opinion is required to determine whether the Veteran's currently diagnosed kidney cysts are related to service, or to his service-connected kidney stones.  38 C.F.R. § 3.159(c)(4) (2012).

Cervical and Thoracic Spine

With respect to the Veteran's cervical and thoracolumbar spine disorder claims, the Veteran was provided with a VA spine examination in January 2010.  After a physical examination, the diagnosis was degenerative joint disease involving the cervical and thoracic lumbar spine.  The examiner stated that an etiological opinion could not be provided without resort to speculation with regard to a relationship between the Veteran's spine disorder and in-service cadmium exposure.  The Board notes that the Veteran's service medical records show that he complained of back pain during active service in April 1964, and was found to have moderate muscle spasms over the lumbosacral area.  This is evidence that the Veteran experienced spine symptoms during active service.  Not only did the January 2010 VA spine examination report fail to discuss this evidence in any way, it completely omitted any discussion of a direct relationship between the Veteran's currently diagnosed spine disorder and his in-service back symptoms.  Accordingly, the Board finds that the January 2010 VA spine examination is inadequate.

If VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the spine disorder claims must be remanded so that the Veteran can be provided with an adequate examination.

Headaches

The January 2010 VA neurological disorders examination concluded with a diagnosis of mild chronic headaches and pulse transmission to head secondary to probable vascular phenomenon.  The examiner did not provide an opinion as to whether the condition was related to service and specifically the inservice exposure to cadmium as he indicated such an opinion would require resort to speculation as the exposure was over 40 years prior to the examination.  Significantly, private medical records include a possible relationship between the headache disorder and a cervical spine disorder.  The Board notes, however, that the private physician changed his opinion over the course of several examinations, eventually concluding that the Veteran's headaches were tension headaches instead of symptoms of a cervical spine disorder.  Given the conflicting evidence however, and the fact that the claim for a cervical spine disorder is being remanded, the Board finds the claims are intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his claimed conditions. The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file. The RO/AMC should specifically request updated treatment records from the VA Health Care System dated from August 2012 to the present and associate them with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e)  should be provided to the Veteran. 

2.  Forward the Veteran's claim for service connection for a dental disorder for treatment purposes to the appropriate VA dental clinic for consideration and appropriate action. 

3.  If the decision concerning entitlement to dental treatment is adverse to the Veteran and the Veteran files a timely notice of disagreement, the RO/AMC should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal. The issue should only be returned to the Board if a timely substantive appeal is filed. 

4.  After any records requested above have been obtained, the RO/AMC should provide the July 2009 VA dental examiner the claims folder, as well as access to the records in Virtual VA, and request an addendum opinion regarding the claimed dental condition.  If the July 2009 VA examiner is unable to provide the requested opinion, the RO/AMC should request the opinion from another qualified physician. 

The claims folder, including a copy of this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  After review of the record, the examiner should provide an opinion as to the following:

(a) The examiner should identify all current dental disorders that have been present during the pendency of the appeal.  The examiner should specifically address whether there was an impacted tooth with jaw disintegration of the left lower jaw that affected dentition. 

(b) For each disorder identified, he or she should opine as to whether it is at least as likely as not (50 percent probability or more) that had its onset in service or is related to his military service. 

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

5.  After any records requested above have been obtained, the RO/AMC should provide the January 2010 VA eye examiner the claims folder, as well as access to the records in Virtual VA, and request an addendum opinion regarding the claimed dental condition.  If the January 2010 VA examiner is unable to provide the requested opinion, the RO/AMC should request the opinion from another qualified physician. If additional examination of the Veteran is deemed necessary by the examiner, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above question(s).

Following a review of the file, the examiner should comment upon the following:

a) Whether it is clear and unmistakable that the Veteran's current eye disability pre-existed service; and if so, what evidence supports that conclusion.  If found to clearly and unmistakably pre-exist service, the examiner must opine, whether it is clear and unmistakable that any such eye disability was not aggravated by active service, to include as secondary to cadmium exposure. 

For any disability that is found to not have pre-existed service, the examiner should discuss whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed eye disorder was caused or aggravated by the Veteran's service, to include as secondary to cadmium exposure.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in connection with the examination. 

6.  Schedule the Veteran for a VA examination to ascertain the existence and etiology of any skin or hair loss disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin or hair loss disorder found is related to the Veteran's service in any way, to include as a continuation of his in-service skin complaints.  If any skin or hair loss disorder found is attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

7.  Schedule the Veteran for a VA examination to ascertain the existence and etiology of any respiratory disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any respiratory disorder found is related to the Veteran's service in any way, to include as secondary to exposure to bacillus globigii, zinc cadmium sulfide, and betapropiolactone.  If any respiratory disorder found is attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

8.  Schedule the Veteran for a VA examination to ascertain the existence and etiology of any spine disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any spine disorder found is related to the Veteran's service in any way, to include as a continuation of his in-service back complaints.  If any spine disorder found is attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

9.  Schedule the Veteran for a VA examination to ascertain the existence and etiology of any kidney cysts found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any kidney cysts found are related to the Veteran's period of service or to any service-connected disability, to include as secondary to cadmium exposure.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed kidney cysts are due to or aggravated by any service-connected disability, to specifically include kidney stones.  If any kidney disorder found is attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

10  Schedule the Veteran for a VA examination to ascertain the existence and etiology of any gastrointestinal or gastroesophageal disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal or gastroesophageal disorder found, including the diverticulitis noted in January 2008, are related to the Veteran's period of service or to any service-connected disability, to include as secondary to cadmium exposure.  If any disorder found is attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

11.  Schedule the Veteran for a VA examination to ascertain the existence and etiology of any headache disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an as to the following:

(a) The examiner should identify all current headache disorders that have been present during the pendency of the appeal and clarify the diagnosis of the current headaches.  

(b) For each disorder identified, he or she should opine as to whether it is at least as likely as not (50 percent probability or more) that had its onset in service or is related to his military service or to any service-connected disability, to include as secondary to cadmium exposure.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

12.  The RO should take such additional development action as it deems proper with respect to the claim, and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

13.  When the development requested has been completed, the case should again be reviewed by the RO/AMC and the claims remaining on appeal readjudicated.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


